Per Ouriam:

•We are of the opinion that a judge of the Court of Common Pleas is a county judge, within the meaning of that term as used in section 556 of the Code of Civil Procedure. We think the question is substantially disposed of by the Court of Appeals, in the Matter of Morgan (56 N. Y., 629). The court below was correct in so holding.
The order of the court below should be affirmed, and the writ quashed, with costs.
, Present — Davis, P. J., Brady and Ingalls,- JJ.
Order affirmed; writ quashed, with costs.